--------------------------------------------------------------------------------

Exhibit 10.1
 
Sixth Amendment to Steam Service Contract
Between
Southwest Iowa Renewable Energy, LLC
and
MidAmerican Energy Company


MidAmerican Energy Company (“Company”), an Iowa corporation, and Southwest Iowa
Renewable Energy, LLC (“Customer”), an Iowa limited liability corporation,
hereby agree to this Sixth Amendment to their Steam Service Contract, dated
January 22, 2007, which Steam Service Contract was previously amended on five
prior occasions (as so amended, the “Contract”). Company and Customer are
sometimes hereinafter collectively referred to as the “Parties” or individually
as a “Party.” For good and valuable consideration, the adequacy of which is
hereby acknowledged by both Parties, the Parties agree to amend the Contract as
follows:


1. The first paragraph (as previously amended) of Article I, Section 2 of the
said Contract shall be amended as shown below, with the underlined text to be
added, text that is lined-through to be stricken, and the text that is not
underlined or lined-through simply reflecting existing text that is to remain as
it was originally written in the Contract.


The steam service provided will be non-interruptible except for interruptions
due to: force majeure (as described in Article XIV); Planned Outages, Forced
Outages (Immediate, Delayed, or Postponed), Maintenance Outages (all are defined
in Exhibit A); fuel emergencies; regulatory/legal (state, local or federal) or
reliability council (e.g., GADS Data Reporting Instructions, Mid-Continent Area
Power Pool ("MAPP"), Midcontinent Independent System Operator (“MISO”), North
American Electric Reliability Corporation ("NERC"), etc.) requirements;
Reliability Interruptions (defined as interruptions required by MISO, MAPP a
Regional Transmission Organization ("RTO") or Independent System Operator
("ISO"), their successors or similar organizations), during periods of peak load
conditions to maintain adequate reserves to meet planning reserve requirements,
contingency reserve requirements, or resource adequacy requirements, or
interruptions required to alleviate capacity or energy emergencies, or
interruptions required for deployment of contingency reserves or to respond to
reserve sharing events, other system emergencies, or as otherwise required by
MISOMAPP, an RTO or ISO; or Economic Interruptions (defined as occasions when
Walter Scott Energy Center—formerly the Council Bluffs Energy Center—Unit 3 is
economically dispatched by a RTO or ISO (i) at a level high enough to require
curtailment, or (ii) at a level low enough that the steam quality is
insufficient to meet steam quality requirements under the Contract, either of
which situations, “i” or “ii,” may require, in Company’s discretion,—which may
include a complete cut-off—of steam production for Customer).


2. Article XI (as previously amended) of the said Contract shall be amended as
shown below, with the underlined text to be added, text that is lined-through to
be stricken, and the text that is not underlined or lined-through simply
reflecting existing text that is to remain as it was originally written in the
Contract.



--------------------------------------------------------------------------------

This Contract shall become effective upon execution and shall continue for a
term of fifteen (15) ten (10) years from the date of Customer’s First Grind (but
no later than fifteen (15) ten years from January 1, 2009, unless extended by
agreement of the Parties, due to a Force Majeure event at the Customer’s
facility served under this Contract), or unless earlier terminated in accordance
with the terms of this Contract. Due to a Force Majeure event at the Customer’s
facility served under this Contract of eleven (11) months, this Contract extends
to November 30, 2024. The Parties may, but are not obligated to extend the term
of this Contract. If the Parties agree to extend the term of this Contract, the
document they execute to accomplish the extension shall also state the period of
the extension. The Parties agree that any such extension shall provide for a two
(2) year period of notice to Customer prior to any termination of the extension
period agreement, unless the Parties agree to an extension period that is
shorter than two (2) years in which case the Parties shall agree upon an
appropriate notification period.


Pursuant to the prior paragraph, and the extension of the Contract term from ten
(10) years to fifteen (15) years and eleven (11) months, the Parties agree that
Company will provide Customer a two (2) year notice prior to the end of the
extension period if the Company has determined it will not further extend the
Contract at the end of the extension period (the “extension period” means the
five (5) year and eleven (11) month period by which the term is being extended).


Company will provide Customer sufficient steam service prior to First Grind for
Customer’s plant testing and start-up. Such steam service shall be provided to
Customer at the Net Energy Rate established herein, and under the terms and
conditions of this Contract.


3. All other provisions of the Contract shall remain unchanged.


The foregoing Sixth Amendment to Steam Service Contract is agreed to by the
Parties and shall be effective as of the 15th day of July, 2015.


MidAmerican Energy Company
 
Southwest Iowa Renewable Energy, LLC
           
By:
/s/ Dave Ulozas
 
By:
/s/ Brian T. Cahill
             
Title:
VP Generation
 
Title:
President/CEO
 






--------------------------------------------------------------------------------